Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 1 of 32




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-00129-MSK

STATE OF COLORADO, by and through its Department of Natural
Resources,

      Plaintiff,

v.

UNITED STATES BUREAU OF LAND MANAGEMENT, an agency of
the U.S. Department of the Interior;
DEBRA HAALAND, in her official capacity as Secretary of the
Department of the Interior;
NADA CULVER, in her official capacity as Deputy Director for Policy
and Programs for the Bureau of Land Management; and
DAVID JENKINS, in his official capacity as the Assistant Director for
Resources and Planning for the Bureau of Land Management,

      Defendants.

    FIRST AMENDED COMPLAINT FOR DECLARATORY AND
 INJUNCTIVE RELIEF AND PETITION FOR REVIEW OF AGENCY
                        ACTION

                            INTRODUCTION

      1.     In this First Amended Complaint and Petition for Review,

the State of Colorado (the “State”), by and through its Department of

Natural Resources (“DNR”) asks the Court to set aside the Approved
                                    1
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 2 of 32




Resource Management Plan for the Bureau of Land Management’s (the

“BLM”) Uncompahgre Field Office (the “Approved UFO RMP”).

      2.    The Approved UFO RMP fails to adequately conserve and

protect the State’s wildlife and natural resources, and it conflicts with

State plans, policies, and programs.

      3.    DNR identified these problems in its protest of the

proposed UFO RMP and Final Environmental Impact Statement (“the

Proposed UFO RMP”) and Governor Jared Polis filed a review pointing

out inconsistencies between the Proposed UFO RMP and the State’s

policies, plans, and programs.

      4.    BLM, through its then-Acting Director William Pendley,

denied DNR’s protest, but then-Acting Director William Pendley’s

effort to resolve DNR’s protest has no legal effect because his service as

the BLM’s Acting Director violated the Appointments Clause of the

United States Constitution and the Federal Vacancies Reform Act.

      5.    Because the BLM has not properly resolved DNR’s protest

of the Proposed UFO RMP, this Court should set aside the Approved


                                     2
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 3 of 32




UFO RMP.

                     JURISDICTION AND VENUE

      6.    Because this action arises under the United States

Constitution, the Federal Vacancies Reform Act, 5 U.S.C. § 3345 et

seq., and the Federal Land Policy and Management Act, 43 U.S.C. §

1701 et seq., this Court has federal question jurisdiction under 28

U.S.C. § 1331.

      7.    DNR has standing to pursue this claim, because the

injury to DNR, BLM’s adoption of the Approved UFO RMP without

properly resolving DNR’s protest of the Proposed UFO RMP, will

cause concrete harm to DNR’s interest in protecting and conserving

the State’s wildlife and natural resources and this harm will be

redressed if the Court vacates the Approved UFO RMP.

      8.    This claim is ripe for judicial review, because the BLM

took final agency action on April 10, 2020, when it provided public

notice of the Approved UFO RMP in the Federal Register. Notice of

Availability of the Record of Decision and Approved Resource


                                    3
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 4 of 32




Management Plan for the Uncompahgre Field Office, Colorado, 85 Fed.

Reg. 20296 (April 10, 2020).

      9.    DNR has exhausted all required administrative

remedies.

      10.   Venue is proper in this Court under 28 U.S.C. §

1391(b)(2) and (e)(1). Defendants are United States agencies or

officers sued in their official capacities. Plaintiff DNR is an

executive agency of the State of Colorado, which is a sovereign state

in the United States of America. A substantial part of the events or

omissions giving rise to the claims presented in the Complaint and

Petition for Review occurred in this judicial district.

                                PARTIES

      11.   Plaintiff DNR is an executive agency of the State of

Colorado, which is a sovereign state in the United States of

America.

      12.   Defendant BLM is an agency of the United States under

the Administrative Procedure Act (“APA”), 5 U.S.C. § 500 et seq.


                                    4
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 5 of 32




BLM manages the use and maintenance of 245 million acres of federal

public lands (around 12 percent of the nation’s landmass) and 700

million acres of subsurface acreage (around 30 percent of the nation’s

minerals), including approximately 675,800 acres of public lands and

971,220 acres of federal mineral estate across Montrose, Gunnison,

Ouray, Mesa, Delta, and San Miguel Counties in southwestern

Colorado, which are managed by the BLM’s Uncompahgre Field Office.

      13.   Defendant Debra Haaland is the Secretary of the

Department of the Interior. She is sued in her official capacity.

      14.   Defendant Nada Culver is the BLM’s Deputy Director for

Policy and Programs. Her predecessor in that role, William

Pendley, purported to exercise the authority of the BLM Director at

the time the actions challenged in this First Amended Complaint

and Petition for Review were taken. She is sued in her official

capacity.

      15.   Defendant David Jenkins is the BLM’s Assistant

Director for Resources and Planning. His predecessor in that role,


                                    5
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 6 of 32




June Shoemaker, purported to exercise the authority of the BLM’s

Assistant Director for Resources and Planning in an acting capacity at

the time the actions challenged in this Complaint were taken. He is

sued in his official capacity.

       CONSTITUTIONAL AND STATUTORY BACKGROUND

                         The Appointments Clause

      16.    Article II of the U.S. Constitution requires the President to

obtain the “Advice and Consent of the Senate” before appointing

“Officers of the United States.” U.S. Const. art. II, § 2, cl. 2.

      17.    The Framers split responsibility for offices requiring

Presidential appointment and Senate confirmation between the

Executive and Legislative Branches to put a “check upon a spirit of

favoritism in the President,” “prevent the appointment of unfit

characters,” and provide a “source of stability in the administration.”

The Federalist No. 76 (A. Hamilton).

      18.    “Any appointee exercising significant authority pursuant

to the laws of the United States is an ‘Officer of the United States,’ and


                                      6
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 7 of 32




must, therefore, be appointed in the manner prescribed by” the

Appointments Clause. Freytag v. C.I.R., 501 U.S. 868, 881 (1991)

(internal quotation marks omitted); see also Lucia v. S.E.C., 138 S. Ct.

2044 (2018).

                    The Federal Vacancies Reform Act

      19.    The Federal Vacancies Reform Act (the “Vacancies Act”), 5

U.S.C. § 3345 et seq., prescribes the “exclusive means for temporarily

authorizing an acting official to perform the functions and duties” of a

vacant office requiring Presidential appointment and Senate

confirmation under the Appointments Clause. 5 U.S.C. § 3347.

      20.    The Vacancies Act allows only three classes of individuals

to assume, on an acting basis in the event of a vacancy, the functions

and duties of an office requiring Presidential appointment and Senate

confirmation under the Appointments Clause: (1) the “first assistant”

to the vacant office, id. § 3345(a)(1); (2) a person serving in an office for

which Senate confirmation was required, if directed by the President to

do so, id. § 3345(a)(2); or (3) a senior-level employee of the agency in


                                      7
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 8 of 32




which the vacancy occurs, if directed by the President to do so,

provided they served in a position within the agency for at least 90

days in the year preceding the vacancy, id. § 3345(a)(3).

      21.     A person otherwise qualified under § 3345(a) is

disqualified if they are nominated by the President for appointment to

the subject office and they either (1) did not serve in the position of

“first assistant” to the vacant office during the year preceding the

vacancy, or (2) served in the position of “first assistant” to the vacant

office for less than 90 days in the year preceding the vacancy. Id. §

3345(b)(1).

      22.     Even if a person is qualified under the Vacancies Act to

perform the functions and duties of an office requiring Presidential

appointment and Senate confirmation in an acting capacity, they may

not do so indefinitely. The Vacancies Act limits the time period during

which an office requiring Presidential appointment and Senate

confirmation may be filled on a temporary basis to 210 days from the

date when the vacancy occurred. Id. § 3346. The 210-day time period


                                     8
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 9 of 32




is extended by 90 days during the transition between Presidential

administrations, id. § 3349a, and it can be re-set if the President

submits a nomination for the position to the Senate, provided that the

then-Acting Director is qualified under § 3345(a) and not disqualified

under § 3345(b)(1), id. § 3346(a)(2).

      23.   If the Vacancies Act’s requirements have not been met, the

office must remain vacant and, in the case of a sub-cabinet agency,

only the Executive agency’s head—in this case the Secretary of the

Interior—may perform the nondelegable functions and duties of the

vacant office. Id. § 3348(b). If an individual unlawfully performs the

functions and duties of an office requiring Presidential appointment

and Senate confirmation under the Appointments Clause, the actions

taken by them in the performance of those functions and duties “shall

have no force or effect.” Id. 3348(d)(1). Moreover, any such actions

may not be ratified afterwards. Id. § 3348(d)(2).

      The BLM and the Federal Land Policy and Management Act

      24.   The Federal Land Policy and Management Act (“FLPMA”)


                                        9
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 10 of 32




charges BLM with administering the lands and subsurface acres

within its purview “in a manner that will protect the quality of

scientific, scenic, historical, ecological, environmental, air and

atmospheric, water resource, and archeological values.” 43 U.S.C. §

1701(a)(8).

      25.     FLPMA instructs BLM to accomplish this directive by

developing, maintaining, and revising Resource Management Plans

(“RMPs”) for particular areas of public land. Id. § 1712(a)-(b); see also

43 C.F.R. § 1601.0–5(n). RMPs “guide and control future management

actions” by designating “[l]and areas for limited, restricted or exclusive

use” and determine “[a]llowable resource uses (either singly or in

combination) and related levels of production or use to be maintained.”

43 C.F.R. §§ 1601.0–2, 1601.0–5(n)(1)-(2).

      26.     Both FLPMA and the RMP regulatory guidelines provide

significant procedural opportunities for state and local input on public

land management planning processes and decisions.

      27.     FLPMA requires “meaningful public involvement” in the


                                     10
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 11 of 32




management process. See 43 U.S.C. § 1732(c)(9).

      28.    BLM regulations provide an opportunity for a state to file

recommendations on draft RMPs to ensure that any federal

management plans comport with state policies, plans, and programs.

43 C.F.R. §§ 1610.3–1(c); 1610.3–2(e). The regulations further require

BLM State Directors to ensure consistency to the maximum extent

practicable with a state’s resource related plans, policies, or programs.

Id.

      29.    Prior to the approval of a proposed RMP, the BLM State

Director submits the plan to the governor, who has 60 days to identify

any inconsistencies between the proposed RMP and state plans,

policies, or programs, and to recommend changes to the proposed plan

to resolve the inconsistencies. 43 C.F.R. § 1610.3–2(e). If the BLM

State Director rejects the governor’s recommendations, the governor

has 30 days to submit a written appeal to the BLM Director. Id.

      30.    BLM regulations also provide a protest procedure for draft

RMPs. Any person who participated in the planning process, including


                                    11
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 12 of 32




state agencies, may submit a written protest of a draft RMP directly to

the BLM Director. See id. § 1610.5–2(a). The BLM Director “shall

promptly render a decision on the protest.” Id. § 1610.5–2(a)(3). “The

decision shall be in writing and shall set forth the reasons for the

decision.” Id. And the “decision of the Director shall be the final

decision of the Department of the Interior.” Id. § 1610.5–2(b). The

Director’s protest ruling finalizes the RMP (or RMP amendment).

      31.    BLM policy permits delegation of the BLM Director’s

responsibility for resolving RMP protests, but it requires any such

delegation, which “has a direct impact on some sector of the public,”

to be “published in the Federal Register.” BLM Manual Section

1203, 2.3 (Oct. 27, 2016); see also Department of the Interior,

Departmental Manual Part 200 DM 1.10 (Aug. 22, 2001).

                   Colorado’s Interest in the UFO RMP

      32.    All wildlife in Colorado not held in private ownership is

the property of the State, which also has primary jurisdiction and

authority to manage fish and wildlife throughout Colorado. Colo.


                                    12
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 13 of 32




Rev. Stat. §§ 33-1-101(2); 33-1-104(1).

       33.   On behalf of the State, DNR develops, preserves, and

enhances the State’s natural resources for the benefit and

enjoyment of current and future citizens and visitors. DNR is also

responsible for developing and implementing programs to conserve

species native to the State that have been identified as threatened

or endangered under state or federal law. Colo. Rev. Stat. § 24-33-

111.

       34.   In addition, big game hunting, fishing, wildlife watching,

and other forms of outdoor recreation, which attract both residents and

non-residents, play a critical role in the State’s economy, in particular

providing essential income for rural communities, like the counties

included within the UFO planning area.

       35.   The total economic contribution of outdoor recreation to

the State is over $34.5 billion dollars annually, including over $41

million from over 186,000 big game hunter user days in the counties

within the UFO planning area.


                                     13
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 14 of 32




      36.    This is a sustainable source of economic contribution only

if the lands can support big game populations and quality hunting

opportunities, quality wildlife viewing opportunities, and appropriate

recreation opportunities.

      37.    These interests will be adversely affected by the Approved

UFO RMP, particularly with respect to two specific issues raised in

DNR’s protest and the State’s consistency review: protection of big

game migration corridors and winter range; and conservation and

recovery of the federally listed Gunnison sage-grouse.

                       FACTUAL ALLEGATIONS

                         BLM’s Acting Directors

      38.    Congress established the office of Director to lead BLM.

By statute, the position of Director of the BLM must be filled “by the

President, by and with the advice and consent of the Senate.” 43 U.S.C.

§ 1731(a).

      39.    BLM has operated without a Senate-confirmed Director

since Neil Kornze left the position on January 19, 2017. That day, the


                                    14
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 15 of 32




outgoing Secretary of the Interior, Sally Jewell, issued a Secretarial

Order to delegate temporarily the “functions, duties, and

responsibilities” of the BLM Director to Kristin Bail, the Assistant

Director for the Office of National Conservation Lands and Community

Partnerships. Secretary Sally Jewell, Order No. 3345 (Jan. 19, 2017).

      40.    On March 15, 2017, Secretary of the Interior Ryan Zinke

issued Amendment 2 to Order No. 3345, delegating the “functions

duties, and responsibilities” of the BLM Director to Michael Nedd, the

Assistant Director of Mineral and Realty Management.

      41.    On November 14, 2017, Secretary Zinke issued

Amendment 12 to Order No. 3345, delegating the “functions duties,

and responsibilities” of the BLM Director to Brian Steed, who began

working at BLM in October of 2017 as the Deputy Director of Policy

and Programs.

      42.    On May 11, 2019, Secretary of the Interior David

Bernhardt issued Amendment 26 to Order No. 3345, delegating the

“functions duties, and responsibilities” of the BLM Director to Casey


                                    15
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 16 of 32




Hammond, who was the Department of Interior’s Principal Deputy

Assistant Secretary for Land and Minerals Management.

      43.    On July 29, 2019, Secretary Bernhardt issued Amendment

28 to Order No. 3345, delegating the “functions duties, and

responsibilities” of the BLM Director to William Pendley, who began

working at BLM in July of 2019 as the Deputy Director for Policy and

Programs.

      44.    Secretary Bernhardt amended Order No. 3345 four times

to extend William Pendley’s tenure.

      45.    Following the fourth and final extension, Pendley issued a

memorandum purporting to designate himself as the “first assistant”

for purposes of the Vacancies Act.

      46.    On June 30, 2020, the President formally nominated

William Pendley to become the BLM Director.

      47.    On September 8, 2020, the President withdrew William

Pendley’s nomination.

      48.    Although Pendley and the Bureau have avoided using the


                                     16
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 17 of 32




title of “Acting Director,” Pendley in fact served as the Director of the

BLM in an acting capacity within the meaning of the Vacancies Act

and for purposes of the Appointments Clause of the United States

Constitution.

      49.    The Bureau held Pendley out to the public as “Exercising

Authority of the Director” in official communications and on the

Bureau’s website. See “Leadership,” Bureau of Land Management,

https://perma.cc/8KUR-3VGN (captured July 20, 2020) (listing

“William Perry Pendley” as “Exercising Authority of the Director”);

“Organizational Chart,” Bureau of Land Management,

https://perma.cc/B8QV-LJ45 (captured July 20, 2020) (same);

“William Perry Pendley,” Bureau of Land Management,

https://perma.cc/TR68-ZZDY (captured July 20, 2020) (same).

      50.    Pendley also identified himself as an acting agency

head. In an editorial in the Billings Gazette, for example, Pendley

defended his record and his leadership and argued that “Senate

confirmation is not required for acting heads of agencies.” William


                                    17
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 18 of 32




Perry Pendley, Guest opinion: BLM serves public interest in multiple

use, Billings Gazette (Feb. 6, 2020), https://perma.cc/G9BH-QPXD

(captured July 20, 2020). Pendley was regularly understood by

members of the public and the news media to be leading the BLM.

See, e.g., Kirk Siegler, BLM Acting Director Defends Agency’s

Controversial Move to Colorado, NPR (Feb. 18, 2020),

https://perma.cc/TW32-64AS (captured July 20, 2020).

      51.    William Pendley continued to exercise the functions, duties

and responsibilities of the BLM Director until September 25, 2020,

when Judge Brian Morris, the Chief Judge for the United States

District Court for the District of Montana, enjoined William Pendley

from exercising the authority of the BLM Director based on his

conclusion that Pendley’s service as the Acting Director of the BLM

violated the Vacancies Act and the Appointments Clause. See Bullock

v. U.S. Bureau of Land Mgmt., No. 4:20-CV-00062-BMM, 2020 WL

5746836 (D. Mont. Sept. 25, 2020).




                                     18
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 19 of 32




       The Uncompahgre Field Office Resource Management Plan

      52.    BLM began developing the UFO RMP, which revises the

prior Uncompahgre Basin RMP and portions of the San Juan/San

Miguel Planning Area RMP, in 2010.

      53.    On behalf of the State, DNR participated as a cooperating

agency in the UFO RMP process.

      54.    DNR’s cooperation in the UFO RMP process was limited to

reviewing and commenting on draft text rather than being utilized as

an agency with special expertise, despite the fact that DNR, through

its Division of Parks and Wildlife, volunteered to assist with writing

and reviewing sections of the UFO RMP where particular expertise in

wildlife, wildlife habitat, and wildlife management was needed and in

areas where other resources may have impacts on wildlife.

      55.    The BLM did not respond to DNR’s comments during the

cooperating agency process, and DNR was not provided a final

administrative copy of the draft of the UFO RMP or the accompanying

Environmental Impact Statement (“Draft UFO RMP”) before the


                                    19
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 20 of 32




document was finalized and provided to the public.

      56.    Although a number of concerns raised by DNR during the

cooperating agency process were recorded by BLM as “Action Items” to

address within the Draft UFO RMP, these concerns were not

addressed in the Draft UFO RMP.

      57.    On June 3, 2016, BLM published the Draft UFO RMP.

      58.    On November 1, 2016, two of DNR’s divisions, the Division

of Parks and Wildlife and the Colorado Water Conservation Board,

submitted comments on the Draft UFO RMP. In those comments,

DNR’s divisions raised concerns regarding, among other issues, the

absence of desired conditions and standards for big game ungulates

and an inadequate analysis of the conservation of habitat for the

Gunnison sage-grouse, which is listed as a threatened species under

the Endangered Species Act. Endangered and Threatened Wildlife and

Plants: Threatened Status for Gunnison Sage-Grouse, 79 Fed. Reg.

69192 (Nov. 20, 2014).

      59.    On June 28, 2019, the BLM published the Proposed UFO


                                    20
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 21 of 32




RMP and notified the public that all protests to the Proposed UFO

RMP were to be “in writing and filed with the BLM Director.” Notice

of Availability of the Proposed Resource Management Plan and Final

Environmental Impact Statement for the Uncompahgre Field Office,

Colorado, 84 Fed. Reg. 31089 (June 28, 2019).

      60.    On July 29, 2019, the State, acting by and through DNR

and the Division of Parks and Wildlife submitted a protest of the

Proposed UFO RMP to the BLM Director. In its protest, the State

objected to the lack of protection for winter range and migration

corridors necessary for the Division of Parks and Wildlife to sustain big

game population objectives and inadequate protection for Gunnison

sage-grouse and sage-grouse habitat.

      61.    On September 9, 2019, the State, through its Governor,

Jared Polis, submitted its consistency review to the BLM. Governor

Polis identified a number of inconsistencies between the Proposed UFO

RMP and State laws, plans, programs, and policies, including

inconsistencies between the Proposed UFO RMP and (1) Executive


                                    21
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 22 of 32




Order D-2019-011, Conserving Colorado’s Big Game Winter Range and

Migration Corridors; (2) Colorado’s Action Plan for Implementing

Secretarial Order 3362; (3) the Gunnison Sage-grouse Rangewide

Conservation Plan; and (4) Colorado House Bill 19-1261 and Senate

Bill 19-181.

      62.      The BLM Colorado State Director rejected Governor Polis’

recommendations, but after receiving assurances from the BLM that

the majority of the State’s wildlife-related concerns would be addressed

in a separate, statewide RMP amendment, the Governor elected not to

appeal the BLM State Director’s rejection of his recommendations to

the BLM Director.

      63.      BLM issued a Director’s Protest Resolution Report on

February 7. 2020.

      64.      The BLM Director denied DNR’s protest, concluding that

the BLM Colorado State Director followed the applicable laws,

regulations, and policies, and considered all relevant resource

information and public input. Uncompahgre Field Office Record of


                                     22
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 23 of 32




Decision and Approved Resource Management Plan at I-14; see also

Notice of Availability of the Record of Decision and Approved Resource

Management Plan for the Uncompahgre Field Office, Colorado, 85 Fed.

Reg. 20296 (April 10, 2020) (noting that “The BLM received 13 protest

letters from parties with standing during the ensuring protest period,

and the BLM Director resolved those protests”).

      65.    In spite of BLM’s direction to the public that all protests of

the Proposed UFO RMP were to be “in writing and filed with the BLM

Director” and its notice that “the BLM Director resolved those

protests,” on information and belief June Shoemaker, purporting to

exercise the authority of the BLM’s Acting Assistant Director for

Resources and Planning, signed a letter sent to DNR indicating that

she had resolved DNR’s protest. On January 8, 2021 BLM issued an

errata sheet indicating that its Acting Assistant Director for Resources

and Planning resolved the protests to the Proposed UFO RMP.

      66.    BLM never published notice in the federal register that

anyone other than the BLM Director would be resolving or had in fact


                                     23
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 24 of 32




resolved protests to the Proposed UFO RMP.

      67.    On April 10, 2020, the BLM issued the Record of Decision,

finalizing and approving the Approved UFO RMP.

      68.    The Approved UFO RMP addressed some concerns raised

in the State’s consistency review, but it failed to adopt adequate

protections for wildlife populations and habitat consistent with

existing DNR plans and recommendations, including those required by

Executive Order D-2019-011, Colorado’s Action Plan for Implementing

Secretarial Order 3362, DNR Division of Parks and Wildlife big game

Herd Management Plan population objectives, and the Gunnison Sage-

grouse Rangewide Conservation Plan. The Approved UFO RMP also

failed to address the greenhouse gas reduction targets required by HB

19-1261 and the emission minimization and public participation

requirements of SB 19-181.

      69.    BLM’s decisions, which fail to prioritize the protection of

wildlife habitat and fail to acknowledge and accommodate the State’s

greenhouse gas reduction targets and emission minimization and


                                    24
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 25 of 32




public participation requirements, are inconsistent with the agency’s

federal law obligations. Further, they erode longstanding management

protections and fail to take into consideration concerns expressed by

primary stakeholders, particularly DNR and the State.

                          CLAIMS FOR RELIEF

  First Claim for Relief: Violation of the Federal Vacancies Reform Act
                      and the Appointments Clause

      70.    DNR repeats and incorporates by reference the allegations

in all paragraphs of this Complaint and Petition for Review.

      71.    The Director of the BLM, a position requiring Presidential

nomination and Senate confirmation, 43 U.S.C. § 1731(a), “must . . . be

appointed in the manner prescribed by” the Appointments Clause.

Freytag v. C.I.R., 501 U.S. 868, 881 (1991) (internal quotation marks

omitted).

      72.    Accordingly, the appointment of acting officers to discharge

the duties of the BLM Director is governed by the Vacancies Act. 5

U.S.C. § 3345(a).

      73.    Secretary Bernhardt’s appointment of William Pendley as

                                    25
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 26 of 32




Acting Director of the BLM, William Pendley’s exercise of the authority

of the BLM Director, and William Pendley’s actions taken in that role

violate several provisions of the Vacancies Act and, by extension, the

Appointments Clause.

      74.    Pendley was not qualified to serve as the Acting Director of

the BLM, because he was not the “first assistant” to the Director of the

BLM, he did not serve in an office for which Senate confirmation was

required, and he was not a senior-level employee at the BLM when the

vacancy occurred in January of 2017. See 5 U.S.C. § 3345(a).

      75.    Moreover, Pendley’s service as the Acting Director violated

the time limits imposed by the Vacancies Act. The initial 300-day

window for the fulfillment of the duties of the BLM Director in an

acting capacity ended on November 15, 2017, and it was not re-set

until the President nominated William Pendley to serve as the BLM

Director. See id. §§ 3346(a), 3349a.

      76.    Finally, the President’s nomination of Pendley as BLM

Director did not cure the Vacancies Act violations, because even if


                                    26
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 27 of 32




Pendley was qualified to serve as the Acting Director of the BLM, he

was disqualified when the President formally nominated him to serve

as the BLM Director because he did not serve as the “first assistant” to

the BLM Director in the year before the vacancy first occurred. See id.

§ 3345(b).

      77.    William Pendley was never properly authorized to perform

the functions and duties of the BLM Director in an acting capacity, so

his appointment violated the Vacancies Act and the Appointments

Clause.

      78.    As an unlawfully appointed Acting Director of the BLM

during the period when DNR submitted its protest of the Proposed

UFO RMP, William Pendley improperly assumed the Director’s

responsibility for reviewing and rejecting DNR’s protests.

      79.    The Approved UFO RMP, which rests upon Pendley’s

improper resolution of DNR’s protest of the Proposed UFO RMP, is

void and must be set aside. See id. § 3348(d).




                                    27
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 28 of 32




 Second Claim for Relief: Violation of the Administrative Procedure Act

      80.    DNR repeats and incorporates by reference the allegations

in all paragraphs of this Complaint and Petition for Review.

              Count 1 (Pendley’s Resolution of DNR Protest)

      81.    The APA forbids agency action that is “not in

accordance with law.” 5 U.S.C. § 706(2)(A). It also forbids any action

taken “without observance of procedure required by law,” and any

action that is “contrary to constitutional right, power, privilege, or

immunity.” Id. § 706(2)(B), (D).

      82.    Secretary Bernhardt’s appointment of William Pendley

as Acting Director of the BLM, William Pendley’s exercise of the

authority of the BLM Director, and William Pendley’s actions taken

in that role violate the APA.

      83.    Secretary Bernhardt’s order on July 29, 2019,

appointing Pendley as Acting Director of the BLM was an unlawful

agency action because it violated both the Vacancies Act and the

U.S. Constitution. The order therefore violated the APA.


                                    28
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 29 of 32




        84.     Secretary Bernhardt’s subsequent orders reauthorizing

Pendley to serve as Acting Director of the BLM violated the APA as

well.

        85.     William Pendley’s service as the Acting Director of the

BLM, including his service after his nomination was sent to the

Senate, which were based on Secretary Bernhardt’s unlawful

orders, also violated the APA.

        86.     Accordingly, the Approved UFO RMP, which rests upon

Pendley’s improper resolution of DNR’s protest of the Proposed UFO

RMP, is unlawful and must be set aside. See 5 U.S.C. § 706(2).

              Count Two (Shoemaker’s Resolution of DNR Protest)

        87.     DNR repeats and incorporates by reference the allegations

in all paragraphs of this Complaint and Petition for Review.

        88.     If, in the alternative, BLM’s then-Acting Assistant

Director for Resources and Planning resolved DNR’s protest, then the

BLM’s finalization of the Approved UFO RMP violated the APA.

        89.     The APA forbids agency action that is “not in accordance


                                      29
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 30 of 32




with law.” 5 U.S.C. § 706(2)(A). It also forbids any action taken

“without observance of procedure required by law,” and any action

that is “contrary to constitutional right, power, privilege, or

immunity.” Id. § 706(2)(B), (D).

      90.    BLM’s regulations stipulate that the BLM Director “shall

promptly render a decision on the protest.” 43 C.F.R. § 1610.5–2(a)(3).

      91.    Even if the BLM Director’s authority for resolving DNR’s

protest could be delegated to an inferior officer, no valid delegation

of that duty existed at the time DNR’s protest was denied.

      92.    Accordingly, if the Approved UFO RMP rested upon then-

Acting Assistant Director Shoemaker’s improper resolution of DNR’s

protest of the Proposed UFO RMP, it is unlawful and must be set aside.

See 5 U.S.C. § 706(2).




                                    30
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 31 of 32




                         PRAYER FOR RELIEF

       For these reasons, DNR respectfully request that this Court:

       a.    Declare that William Pendley’s appointment as Acting

 Director, his exercise of the authority of the Director, and his actions

 taken in that role, including during the pendency of his nomination

 to the position of Director, violated the Appointments Clause of the

 U.S. Constitution, the Federal Vacancies Reform Act, and the

 Administrative Procedure Act;

       b.    In the alternative, declare that then-Acting Assistant

 Director for Resources and Planning June Shoemaker’s resolution of

 DNR’s protest of the Proposed UFO RMP was contrary to law;

       c.    Set aside the Approved Resource Management Plan for the

 Uncompahgre Field Office;

       d.    Enter such other declaratory and/or preliminary or

 permanent injunctive relief as DNR may specifically request hereafter;

       e.    Award    DNR    its   costs,   attorneys’   fees,   and   other

 disbursements for this action; and


                                    31
Case 1:21-cv-00129-MSK Document 7 Filed 03/19/21 USDC Colorado Page 32 of 32




       f.    Grant any other relief this Court deems appropriate.


                                   PHILIP J. WEISER
                                   Attorney General

                                   /s/ Lisa A. Reynolds
                                   LISA A. REYNOLDS, 35827*
                                   First Assistant Attorney General
                                   Parks, Wildlife & Trust Lands Unit
                                   Ralph L. Carr Colorado Judicial Ctr.
                                   1300 Broadway, 7th Floor
                                   Denver, Colorado 80203
                                   Telephone: 720-508-6252
                                   E-Mail: lisa.reynolds@coag.gov

                                   /s/ W. Cory Haller
                                   W. CORY HALLER, 41356*
                                   Assistant Attorney General
                                   Parks, Wildlife & Trust Lands Unit
                                   Ralph L. Carr Colorado Judicial Ctr.
                                   1300 Broadway, 7th Floor
                                   Denver, Colorado 80203
                                   Telephone: 720-508-6304
                                   E-Mail: cory.haller@coag.gov

                                   *Counsel of Record

                                   Attorneys for Plaintiff




                                    32
